Case 2:19-cv-00974-JS-GRB Document 20-6 Filed 11/08/19 Page 1 of 2 PagelD #: 370

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Ricardo Sibrian, individually and on behalf of

all others similarly situated,
Case No. 2:19-cv-00974-JS-GRB

Plaintiff,

v. DECLARATION OF
DANIEL S. TYLER

Cento Fine Foods, Inc.,

Defendant.

 

 

I, Daniel S. Tyler, of sound and competent mind and being over the age of eighteen, hereby
declare the following based upon my personal knowledge:

1. My name is Daniel S. Tyler, and I am a licensed attorney in good standing in the
State of Illinois. I am an attorney at the law firm of Amin Talati Wasserman, LLP, located at 100
S. Wacker Drive, Suite 2000, Chicago, Illinois 60606. I am an attorney of record for the
Defendant, Cento Fine Foods, Inc. (““Cento” or “Defendant”) in this civil action, and I make and
submit this declaration in connection with Defendant’s Motion to Dismiss, or in the Alternative,
Strike Portions of Plaintiffs’ First Amended Complaint.

2. I have first-hand knowledge of the facts set forth herein, or have learned these facts
first hand, and if called and sworn as a witness, I could and would testify competently and from
personal knowledge as to these facts.

3. Attached hereto as Exhibit A to this Declaration is a true and correct copy of the
English translation of the Agri-Cert certification held by Defendant for the growth, production,

canning and traceability of the Cento San Marzano Certified Peeled Tomato Products.
Case 2:19-cv-00974-JS-GRB Document 20-6 Filed 11/08/19 Page 2 of 2 PagelD #: 371

4. Attached hereto as Exhibit B to this Declaration is a true and correct copy of an
abandoned trademark application by the Cosorzio di Tutela Del Pomodoro S. Marzano Dell’ Agro
Sarnese Nocerino (and Notice of Abandonment) for the mark “Pomodoro San Marzano Dell-Agro
Sarnese Nocerino” (Serial No. 85581273), which, had it become a registered trademark, would
have disclaimed the exclusive right to use “Pomodoro San Marzano” apart from the mark as

shown.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Chicago, Illinois on November 8, 2019.

BA

Da hiel S. | ie —_—

 
